DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-7, drawn to a method of manufacturing an impeller, classified in B23K1/0018.
II. Claims 8-14 and 15-20, drawn to a compressor and an impeller, respectively, classified in F04D29/4206 and F04D29/284, respectively.
The inventions are distinct, each from the other because of the following reasons:
Groups I and II are related as method of making a product and product made.
The inventions can be shown to be distinct if any or all of the following can be shown: 
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case the apparatus of Group II does not require the steps of “applying a brazing compound to the tips of the blade and to the inner surface of the shroud” or “attaching the blades to the shroud using a brazing process”.  Group I, as claimed, can be used to make any number of manufactured articles including, but not limited to, shrouded propellers for marine or aircraft, shrouded rotor blades for helicopters, and shrouded fan blades for ceiling fans. 
The limitations of Group I are not required for the apparatus of Group II to function, and Group II, as claimed, can be made by any number of other processes, including but not limited to, welding, casting, or 3D printing. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least B23K1/0018 along with a unique text search.  Group II would not be searched as above and would instead require a search in at least F04D29/4206 and F04D29/284 along with a unique text search. They have obtained a separate status in the art due to their recognized divergent subject matter. Further, there is no reason to believe the searches queries would be coextensive. Each invention would require a unique text search and a search for the structure of one invention would not necessarily involve a search for the method steps of the other invention, as they require different search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745